             Case 1:19-cv-09420-PAE Document 17 Filed 01/13/20 Page 1 of 7



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By:    ANDREW E. KRAUSE
       LUCAS ISSACHAROFF
Assistant United States Attorneys
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2769/2792
Facsimile: (212) 637-2786
E-mail: andrew.krause@usdoj.gov
         lucas.issacharoff@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
                                                             :
THE NEW YORK TIMES COMPANY,
                                                             :
                                                             :   19 Civ. 9420 (PAE)
                                    Plaintiff,
                                                             :
                                                             :
         -against-
                                                             :   ANSWER
                                                             :
U.S. DEPARTMENT STATE, U.S.
                                                             :
DEPARTMENT OF JUSTICE,
                                                             :
                                                             :
                                    Defendants. 1
                                                             :
------------------------------------------------------------ x

        Defendants United States Department of State (“State Department”) and United States

Department of Justice (“DOJ”; together, “Defendants”), by their attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, answer the complaint of plaintiff

The New York Times Company (“Plaintiff”), dated October 11, 2019, as follows:

        1.       Paragraph 1 consists of Plaintiff’s characterization of this lawsuit, to which no

response is required. To the extent a response is required, Defendants deny the allegations



        1
          On December 10, 2019, Plaintiff filed a Notice of Voluntary Dismissal as against the
Federal Bureau of Investigation (“FBI”) pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of
Civil Procedure. Dkt. No. 14. Because the FBI has been dismissed from this action, the FBI does
not join in this Answer.
            Case 1:19-cv-09420-PAE Document 17 Filed 01/13/20 Page 2 of 7



contained in paragraph 1 of the complaint, except admit that Plaintiff seeks relief pursuant to the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

       2.       Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph 2 of the complaint.

       3.       Defendants deny the allegations contained in paragraph 3 of the complaint, except

admit that Defendant State Department is an “agency” of the federal government within the

meaning of 5 U.S.C. § 552(f).

       4.       Defendants deny the allegations contained in paragraph 4 of the complaint, except

admit that Defendant DOJ is an “agency” of the federal government within the meaning of 5 U.S.C.

§ 552(f).

       5.       Paragraph 5 of the complaint consists of allegations regarding the FBI, a former

defendant in this matter. The FBI was dismissed as a defendant on December 10, 2019, see Dkt.

No. 14, and therefore no response is required to the allegations contained in paragraph 5 of the

complaint.

       6.       The allegations contained in paragraph 6 of the complaint consist of Plaintiff’s legal

opinions and conclusions regarding jurisdiction, to which no response is required. To the extent a

response is required, Defendants deny knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 6 of the complaint.

       7.       The allegations contained in paragraph 7 of the complaint consist of Plaintiff’s legal

opinions and conclusions regarding venue, to which no response is required. To the extent a

response is required, Defendants deny knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 7 of the complaint.




                                                  2
            Case 1:19-cv-09420-PAE Document 17 Filed 01/13/20 Page 3 of 7



       8.       The allegations contained in paragraph 8 of the complaint consist of Plaintiff’s legal

opinions and conclusions, to which no response is required. To the extent a response is required,

Defendants deny the allegations contained in paragraph 8 of the complaint.

       9.       The allegations contained in paragraph 9 of the complaint consist of Plaintiff’s

characterization of two FOIA requests at issue in this matter. Defendant State Department admits

that Plaintiff submitted the two identified FOIA requests to Defendant State Department on May

17, 2019. Defendant State Department denies that the allegations contained paragraph 9 accurately

quote either of the two specified FOIA requests, and respectfully refers the Court to those requests

for complete and accurate descriptions of their contents. Defendant State Department avers that

Plaintiff has agreed to clarify and narrow the scope of the FOIA requests with State Department

FOIA tracking numbers F-2019-06257 and F-2019-06255. Defendant Justice Department denies

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

paragraph 9 of the complaint.

       10.      The allegations contained in paragraph 10 of the complaint consist of Plaintiff’s

characterization of four FOIA requests.        Defendant State Department admits that Plaintiff

submitted the four FOIA requests identified in subparagraphs 10(i), 10(ii), 10(iii), and 10(iv) to

Defendant State Department on May 21, 2019. Defendant State Department denies that the

allegations contained in paragraph 10 of the complaint accurately quote any of the four specified

FOIA requests, and respectfully refers the Court to those requests for complete and accurate

descriptions of their contents. Defendant State Department avers that Plaintiff has agreed to clarify

and narrow the scope of the FOIA requests with State Department FOIA tracking numbers F-2019-

06318, F-2019-06323, and F-2019-06321. Defendant State Department avers that Plaintiff has

agreed to withdraw the FOIA request with State Department tracking number F-2019-06325.




                                                  3
         Case 1:19-cv-09420-PAE Document 17 Filed 01/13/20 Page 4 of 7



Defendant DOJ denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 10 of the complaint.

       11.     Defendant State Department admits the allegations contained in the first sentence

of paragraph 11 of the complaint. The allegations contained in the second sentence of paragraph

11 of the complaint consist of Plaintiff’s characterization of correspondence sent by Defendant

State Department. Defendant State Department admits that the sections of quoted language are

accurate quotations of portions of the May 23, May 24, and May 28, 2019 correspondence, and

respectfully refers the Court to that correspondence for complete and accurate descriptions of its

contents. Defendant State Department avers that Plaintiff has agreed to withdraw the FOIA

requests with State Department tracking numbers F-2019-06312 and F-2019-06325. Defendant

State Department avers that Plaintiff has agreed to clarify and narrow the scope of the FOIA

requests with State Department FOIA tracking numbers F-2019-06255, F-2019-06257, F-2019-

06258, F-2019-06260, F-2019-06261, F-2019-06318, F-2019-06321, and F-2019-06323.

Defendant DOJ denies knowledge or information sufficient to form a belief as to the truth of the

allegations in contained in paragraph 11 of the complaint.

       12.     The allegations contained in paragraph 12 of the complaint consist of Plaintiff’s

characterization of three FOIA requests at issue in this matter. Defendant DOJ admits that Plaintiff

submitted the three FOIA requests identified in subparagraphs 12(i), 12(ii), and 12(iii) to

Defendant DOJ on May 20, 2019. Defendant DOJ denies that the allegations contained in

paragraph 12 accurately quote any of the three specified FOIA requests. Defendant DOJ avers

that Plaintiff has agreed to clarify and narrow the scope of the FOIA requests with DOJ-Office of

Inspector General FOIA tracking numbers 19-OIG-253, 19-OIG-254, and 19-OIG-255.




                                                 4
         Case 1:19-cv-09420-PAE Document 17 Filed 01/13/20 Page 5 of 7



Defendant State Department denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 12 of the complaint.

       13.     Defendant DOJ admits the allegations contained in paragraph 13 of the complaint.

Defendant State Department denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 13 of the complaint.

       14.     Paragraph 14 of the complaint consists of allegations regarding the FBI, a former

defendant in this matter. The FBI was dismissed as a defendant on December 10, 2019, see Dkt.

No. 14, and therefore no response is required to the allegations contained in paragraph 14 of the

complaint.

       15.     Paragraph 15 of the complaint consist of allegations regarding the FBI, a former

defendant in this matter. The FBI was dismissed as a defendant on December 10, 2019, see Dkt.

No. 14, and therefore no response is required to the allegations contained in paragraph 15 of the

complaint.

       16.     Defendants repeat and incorporate by reference each and every response set forth

herein to the allegations contained in paragraphs 1 through 15 of the complaint.

       17.     The allegations contained in paragraph 17 of the complaint consist of Plaintiff’s

legal opinions and conclusions, to which no response is required. To the extent a response is

required, Defendants deny the allegations contained in paragraph 17 of the complaint, except admit

that Defendant State Department is subject to FOIA.

       18.     The allegations contained in paragraph 18 of the complaint consist of Plaintiff’s

legal opinions and conclusions, to which no response is required. To the extent a response is

required, Defendants deny the allegations contained in paragraph 18 of the complaint, except admit

that Defendant DOJ is subject to FOIA.




                                                 5
          Case 1:19-cv-09420-PAE Document 17 Filed 01/13/20 Page 6 of 7



        19.     Paragraph 19 of the complaint consists of allegations regarding the FBI, a former

defendant in this matter. The FBI was dismissed as a defendant on December 10, 2019, see Dkt.

No. 14, and therefore no response is required to the allegations contained in paragraph 19 of the

complaint.

        20.     The allegations contained in paragraph 20 of the complaint consist of Plaintiff’s

legal opinions and conclusions, to which no response is required. Moreover, no response is

required to the extent the allegations contained in paragraph 20 of the complaint pertain to the FBI.

To the extent a response is required as to the allegations regarding Defendants, Defendants deny

the allegations contained in paragraph 20 of the complaint.

        21.     The allegations contained in paragraph 21 of the complaint consist of Plaintiff’s

legal opinions and conclusions, to which no response is required. Moreover, no response is

required to the extent the allegations contained in paragraph 21 of the complaint pertain to the FBI.

To the extent a response is required as to the allegations regarding Defendants, Defendants deny

the allegations contained in paragraph 21 of the complaint.

        22.     Paragraphs 22 through 27 of the complaint consist of Plaintiff’s request for relief,

to which no response is required. To the extent a response is required, Defendants deny that

Plaintiff is entitled to the requested relief, or to any relief whatsoever.

                                             DEFENSES

                                         FIRST DEFENSE

        The Court lacks subject matter jurisdiction over Plaintiff’s requests for relief that exceed

the relief authorized by statute under FOIA, 5 U.S.C. § 552.

                                        SECOND DEFENSE

        The requested records are exempt, in full or in part, from disclosure. See 5 U.S.C. § 552(b).




                                                   6
         Case 1:19-cv-09420-PAE Document 17 Filed 01/13/20 Page 7 of 7



                                       THIRD DEFENSE

       Defendants have exercised due diligence in processing the FOIA requests and exceptional

circumstances exist that necessitate additional time for Defendants to complete their processing of

the FOIA requests. See 5 U.S.C. § 552(a)(6)(C).

                                     FOURTH DEFENSE

       Defendants reserve the right to amend this answer to assert any other matter that constitutes

an avoidance or affirmative defense under Rule 8(c) of the Federal Rules of Civil Procedure.



       WHEREFORE, Defendants respectfully request that the Court: (1) dismiss the complaint

with prejudice; (2) enter judgment in favor of Defendants; and (3) grant such further relief as the

Court deems just and proper.

Dated: New York, New York
       January 13, 2020
                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York

                                      By:    /s/ Andrew E. Krause
                                             ANDREW E. KRAUSE
                                             LUCAS ISSACHAROFF
                                             Assistant United States Attorneys
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Telephone: (212) 637-2769/2792
                                             Facsimile: (212) 637-2786
                                             E-mail: andrew.krause@usdoj.gov
                                                     lucas.issacharoff@usdoj.gov




                                                7
